                        IN THE UNITED STATES DISTRICT COURT FOR
                         THE WESTERN DISTRICT OF PENNSYLVANIA

                                                )
    MARCO CONTRACTORS, INC.                     )
                                                )
                                                )           No. 2:20-cv-237
           Plaintiff,                           )
    vs.                                         )          Judge J. Nicholas Ranjan
                                                )
    CITIZENS FINANCIAL GROUP, INC.,             )
    d/b/a CITIZENS BANK,                        )
                                                )
           Defendant.                           )

                  DEFENDANT CITIZENS FINANCIAL GROUP, INC.’S
               ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM

          Defendant Citizens Financial Group, Inc. (“Citizens”), by and through its undersigned

counsel, files its Answer, Affirmative Defenses, and Counterclaim as follows:

                                 PRELIMINARY STATEMENT1

          1.     The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

          2.     The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in




1
  References to headings and capitalized terms from the Complaint are meant solely for ease of
reference. References to or omissions of headings and capitalized terms in no way constitute
admissions of the facts, allegations, or conclusions stated in those headings or terms.


                                                -1-
any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

       3.      The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it engaged any improper action or inaction with

respect to Plaintiff’s accounts or caused Plaintiff any damages.

                                            PARTIES

       4.      Admitted.

       5.      Admitted.

                                JURISDICTION AND VENUE

       6.      The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations,

except that Citizens admits that it is incorporated in Delaware and has a principal place of

business in Rhode Island.

       7.      The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

                                    FACTUAL BACKGROUND

       8.      Upon information and belief, admitted.

       9.      Upon information and belief, admitted, except for the allegations related to a

purported account ending in 3873, which are denied. Plaintiff does not have an account at

Citizens ending in 3873.

       10.     Denied, as stated.




                                               -2-
       11.     It is admitted that Rod Vingle, James Nealon, and Frank Livorio were Citizens

employees assigned to Plaintiff’s accounts at various times. The remaining allegations in this

paragraph are denied.

       12.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document.

       13.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document. By way of further

response, Citizens admits that it is in possession of a copy of the Agreement for Cash

Management Services and Service Order. With its initial disclosures, Citizens produced the

Agreement for Cash Management Services and Service Order (“ACMS”) to Plaintiff, and a true

and correct copy of the ACMS is attached hereto as Exhibit A.

       14.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document.

       15.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document. With respect to footnote

1, Citizens admits that at all times relevant to this lawsuit, Sue O’Neill was Marco’s Controller

and had authority, whether express or implied, to act on Plaintiff’s behalf with respect to

Plaintiff’s accounts. Any remaining allegations in this paragraph or footnote 1 are denied.




                                                 -3-
       16.     Citizens is without knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph. As such, those allegations are denied. By way of

further response, Citizens denies that it had any obligation to provide the Money Manager

Service Request directly to Martin Smith after it was requested by O’Neill from Citizens.

       17.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document. By way of further

response, Citizens admits that O’Neill provided the Money Manager Service Request to Lori

Stumpf on or around January 17, 2007. Citizens is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in this paragraph. As such, those

allegations are denied.

       18.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document. Citizens is without

knowledge or information sufficient to form a belief as to the truth of any remaining allegations

in this paragraph. As such, those allegations are denied.

       19.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document. Citizens is without

knowledge or information sufficient to form a belief as to the truth of any remaining allegations

in this paragraph. As such, those allegations are denied.

       20.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of




                                                 -4-
the written document or otherwise attempt to paraphrase the document. Citizens is without

knowledge or information sufficient to form a belief as to the truth of any remaining allegations

in this paragraph. As such, those allegations are denied.

       21.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document. By way of further

response, Citizens is without knowledge or information sufficient to form a belief as to the truth

of the allegations regarding Martin Smith’s signature and, therefore, denies same.

       22.     Citizens is without knowledge or information sufficient to form a belief as to the

content of Plaintiff’s alleged conversations with other purported Citizens’ customers and,

therefore, denies same. The remaining allegations of this paragraph are denied.

       23.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document.

       24.     Denied.

       25.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document.

       26.     Denied, except Citizens admits that Marco identified its Warrendale,

Pennsylvania headquarters as an address of record for its Citizens’ accounts and that mailings

from Citizens to Marco were delivered to that address in accordance with the parties’ applicable

agreements.




                                                 -5-
       27.     The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it had any obligation to obtain permission or

approval directly from Martin Smith after receiving the request from Ms. O’Neill.

       28.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document.

       29.     The allegations of this paragraph purport to describe written documents, which

speak for themselves. Citizens denies any characterizations inconsistent with the contents of

those documents.

       30.     The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it had any obligation to directly contact Martin

regarding the identified transactions.

       31.     It is admitted that Citizens communicated with O’Neill, Plaintiff’s Controller and

duly authorized representative. The remaining allegations of this paragraph are denied

       32.     The allegations of this paragraph refer to a written document, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document.

       33.     Denied.

       34.     Denied.

       35.     Citizens admits that O’Neill embezzled funds from Plaintiff and that Plaintiff

failed to detect O’Neill’s fraud because Plaintiff did not adequately monitor and/or oversee




                                                 -6-
O’Neill. Citizens is without knowledge or information sufficient to form a belief as to the truth

of the remainder of the allegations in this paragraph. As such, those allegations are denied.

       36.     The allegations of this paragraph refer to a written document which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

the written document or otherwise attempt to paraphrase the document. Citizens is without

knowledge or information sufficient to form a belief as to the truth of the remainder of the

allegations in this paragraph. As such, those allegations are denied.

       37.     Citizens is without knowledge or information sufficient to form a belief as to the

truth of the allegations in the first sentence of this paragraph. As such, those allegations are

denied. The allegations in the second sentence of this paragraph are denied.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     Denied.

       42.     Denied.

       43.     With respect to the allegations in the first sentence of this paragraph, Citizens

admits that representatives of Citizens met with representatives of Plaintiff regarding the

embezzlement. The allegations in the second sentence of this paragraph refer to a written

document, which speaks for itself. Citizens denies Plaintiff’s allegations insofar as they are

inconsistent with the contents of the written document or otherwise attempt to paraphrase the

document. Any remaining allegations in this paragraph are denied.

       44.     The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.




                                                 -7-
        45.    Denied.

        46.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        47.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

                                            COUNT I

        48.    Citizens incorporates the previous paragraphs of its Answer as if stated here in

full.

        49.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the alleged “duties” are contrary to the controlling agreements between

the parties.

        50.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

        51.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By




                                               -8-
way of further response, the alleged “duties” are contrary to the controlling agreements between

the parties.

        52.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the alleged “duties” are contrary to the controlling agreements between

the parties.

        53.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

        54.    The allegations of this paragraph, including the subparagraphs, contain legal

conclusions to which no response is required. To the extent a response is deemed required,

Citizens denies those allegations. By way of further response, the alleged “duties” are contrary

to the controlling agreements between the parties.

        55.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        56.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.




                                               -9-
        57.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        WHEREFORE, Citizens requests entry of judgment in its favor and against Plaintiff with

fees and costs taxed to Plaintiff.

                                            COUNT II

        58.    Citizens incorporates the previous paragraphs of its Answer as if stated here in

full.

        59.    The allegations of this paragraph refer to statutory provisions, which speak for

themselves. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the

contents of those provisions or otherwise attempt to paraphrase those provisions. By way of

further response, 13 Pa. C.S.A. §4410 does not exist.

        60.     The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the alleged “duties” are contrary to the controlling agreements between

the parties.

        61.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the alleged “duties” are contrary to the controlling agreements between

the parties.




                                               - 10 -
        62.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the alleged “duties” are contrary to the controlling agreements between

the parties.

        63.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        64.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        65.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        WHEREFORE, Citizens requests entry of judgment in its favor and against Plaintiff with

fees and costs taxed to Plaintiff.




                                               - 11 -
                                            COUNT III

        66.    Citizens incorporates the previous paragraphs of its Answer as if stated here in

full.

        67.    The allegations of this paragraph refer to a statutory provision, which speaks for

itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the contents of

that provision or otherwise attempt to paraphrase that provision.

        68.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the alleged “duties” are contrary to the controlling agreements between

the parties.

        69.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

        70.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

        71.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

        72.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the alleged “duties” are contrary to the controlling agreements between

the parties.

        73.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in




                                                - 12 -
any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        74.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        75.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        WHEREFORE, Citizens requests entry of judgment in its favor and against Plaintiff with

fees and costs taxed to Plaintiff.

                                           COUNT IV

        76.    Citizens incorporates the previous paragraphs of its Answer as if stated here in

full.

        77.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations,

except Citizens admits upon information and belief that Plaintiff became aware of O’Neill’s

embezzlement in or around February 2019.

        78.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By




                                               - 13 -
way of further response, the allegations of this paragraph misstate the requirements of the

Pennsylvania Commercial Code and are contrary to the controlling agreements between the

parties.

           79.   Denied.

           80.   The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the allegations of this paragraph refer to a statutory provision, which

speaks for itself. Citizens denies Plaintiff’s allegations insofar as they are inconsistent with the

contents of that provision or otherwise attempt to paraphrase that provision.

           81.   The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the allegations of this paragraph misstate the requirements of the

Pennsylvania Commercial Code and are contrary to the controlling agreements between the

parties.

           82.   The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the allegations of this paragraph misstate the requirements of the

Pennsylvania Commercial Code and are contrary to the controlling agreements between the

parties.

           83.   The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in




                                                - 14 -
any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        84.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        85.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        WHEREFORE, Citizens requests entry of judgment in its favor and against Plaintiff with

fees and costs taxed to Plaintiff.

                                            COUNT V

        86.    Citizens incorporates the previous paragraphs of its Answer as if stated here in

full.

        87.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

        88.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

        89.    The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.




                                               - 15 -
       90.     The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

       91.     The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

       92.     The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

       93.     The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

       94.     The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

       WHEREFORE, Citizens requests entry of judgment in its favor and against Plaintiff with

fees and costs taxed to Plaintiff.




                                               - 16 -
                                              COUNT VI

           95.    Citizens incorporates the previous paragraphs of its Answer as if stated here in

full.

           96.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the allegations of this paragraph misstate the requirements of the

Pennsylvania Commercial Code and are contrary to the controlling agreements between the

parties.

           97.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

           98.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

           99.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

           100.   The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.




                                                 - 17 -
        101.   The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        WHEREFORE, Citizens requests entry of judgment in its favor and against Plaintiff with

fees and costs taxed to Plaintiff.

                                           COUNT VII

        102.   Citizens incorporates the previous paragraphs of its Answer as if stated here in

full.

        103.   The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

        104.   The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

        105.   The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations.

        106.   The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, the alleged “duties” are contrary to the controlling agreements between

the parties.

        107.   The allegations of this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in




                                               - 18 -
any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        108.    The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is deemed required, Citizens denies those allegations. By

way of further response, Citizens denies that it breached any duties owed to Plaintiff, engaged in

any improper action or inaction with respect to Plaintiff’s accounts, or caused Plaintiff any

damages.

        WHEREFORE, Citizens requests entry of judgment in its favor and against Plaintiff with

fees and costs taxed to Plaintiff.

                                     DEMAND FOR JURY TRIAL

        Citizens denies that Plaintiff is entitled to a jury trial. Plaintiff has waived its right to a

jury trial under the controlling agreements between the parties.

                                       PRAYER FOR RELIEF

        WHEREFORE, Citizens requests entry of judgment in its favor and against Plaintiff:

        a.      Finding Citizens not liable for any of the claims asserted in the Complaint

        b.      Awarding Plaintiff no damages, including consequential and punitive damages;

and

        c.      Awarding Citizens all such relief, including attorneys’ fees and other costs, as is

permitted by the controlling agreements between the parties and as the Court deems just and

appropriate.

                                     AFFIRMATIVE DEFENSES

        1.      Citizens incorporates the previous paragraphs of its Answer as if fully set forth

here.




                                                  - 19 -
       2.      Any allegation in the Complaint not specifically admitted above is denied.

       3.      Citizens did not breach any statutory, common-law, contractual, or other duty

owed to Plaintiff.

       4.      Plaintiff’s claims are barred by the applicable statute of limitations.

       5.      Plaintiff’s claims are barred by the agreements executed by the parties, including

releases executed by Plaintiff.

       6.      Plaintiff’s claims are barred because at all relevant times, O’Neill was acting in

her capacity as Controller of Plaintiff and as a duly authorized representative with authority,

whether apparent or implied, as to Plaintiff’s accounts. As such, all of her directions,

instructions, and endorsements were valid and effective and all of the transactions she

effectuated were authorized and properly payable.

       7.      Plaintiff’s claims are barred because Citizens at all times exercised ordinary care,

acted in good faith, and observed reasonable commercial banking standards with respect to

Plaintiff’s accounts.

       8.      Plaintiff’s claims are barred because the agreements between the parties and the

Pennsylvania Commercial Code permitted Citizens to decline to visually inspect each item

presented for payment.

       9.      Plaintiff’s claims are barred by Plaintiff’s failure to effectuate a stop payment

order in accordance with the requirements of the Pennsylvania Commercial Code and the parties’

agreements.

       10.     Plaintiff’s common law claims are barred because they are displaced by the

Pennsylvania Commercial Code.

       11.     Plaintiff’s claims are barred by the doctrines of waiver and acquiescence.




                                               - 20 -
       12.     Plaintiff’s claims are barred by the doctrine of laches.

       13.     Plaintiff’s claims are barred by the doctrine of estoppel.

       14.     Plaintiff’s claims are barred by the doctrine of release.

       15.     Plaintiff’s claims are barred by assumption of risk.

       16.     Plaintiff’s claims are barred, in whole or in part, because of a failure to use

reasonable diligence to mitigate damages.

       17.     Plaintiff’s claims are barred by Plaintiff’s failure to comply with the Pennsylvania

Commercial Code and/or the agreements between the parties.

       18.     Plaintiff’s claims are barred by Plaintiff’s failure to timely review its account

statements and provide appropriate notice of any errors or disputes.

       19.     Because all of the embezzlement was perpetrated by O’Neill, Plaintiff’s claims

are barred by the “same wrongdoer” provision of 13 Pa. C.S. § 4406(f).

       20.     Plaintiff’s claims are barred because any losses were caused and/or contributed to

by parties other than Citizens, including O’Neill, Plaintiff, and/or Plaintiff’s accountants. See,

e.g., United States of America v. O’Neill, No. 19-331 (W.D. Pa. Oct. 31, 2019) (the “Criminal

Action”), ECF No. 32, at 2 (noting O’Neill embezzled funds by “manipulating the payroll

system, writing checks to herself, writing checks to her company (Bulldog Contractors) and

wiring funds to her company” while lying to her coworkers); ECF No. 37 (ordering O’Neill to

pay more than $8.7 million in restitution to Marco).

       21.     Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s own negligence or

contributory negligence. See id.




                                               - 21 -
       22.     Plaintiff’s claims are barred by the doctrine of avoidable consequences, because

Plaintiff failed to take reasonable measures to supervise O’Neill, monitor its books and records,

and otherwise take reasonable steps to prevent the complained-of harm.

       23.     Plaintiff’s claims are barred by the gist of the action doctrine.

       24.     Plaintiff’s claims are barred by the economic loss doctrine.

       25.     Any recovery must be reduced by amounts recovered from O’Neill, any insurance

policies, or other payors or sources. See Criminal Action, ECF No. 32, at 5 (noting that

O’Neill’s “victims are entitled [to] restitution.”); 3 (noting vast number of items the government

has identified as being purchased with stolen money and which would provide sources of

restitution); ECF No. 33, at 13 (noting that, before this action was filed, O’Neill “immediately

began cooperating with the government and with the victim” and has already “agreed to transfer

her entire 401K account to [Marco]”); 28 (noting that “O’Neill has taken extraordinary proactive

steps to atone for her misdeeds and to assist the victim in this case, her former employer, to

recoup sums lost due to her conduct.”); 29 (“O’Neill’s post-offense efforts have mitigated the

restitution amount from the agreed-upon loss number. It is anticipated that the parties will have

an agreement on the restitution amount at the time of sentencing.”); 37 (ordering O’Neill to pay

more than $8.7 million in restitution to Marco).

       26.     Plaintiff’s claims are barred in whole or in part by the limitation of damages

provisions in the Agreements.

       27.     Plaintiff’s claims are barred by the provisions in the Agreements permitting

Citizens to rely on the instructions, directions, representations, and signatures of Plaintiff’s

officers, authorized representatives, or representatives having apparent or implied authority.




                                                - 22 -
       28.     Plaintiff’s request for punitive damages is legally insufficient and unfounded, as

Plaintiff fails to set forth any allegations of willful, malicious, wanton, or oppressive conduct by

Citizens that would permit such an award. Plaintiff’s claims for punitive or exemplary damages

are barred or reduced by applicable law or statute or, in the alternative, are unconstitutional

insofar as they violate the due process protections afforded by the United States Constitution, the

excessive fines clause of the Eighth Amendment of the United States Constitution, the

Commerce Clause of the United States Constitution, the Full Faith and Credit Clause of the

United States Constitution, and applicable provisions of the Constitution of the Commonwealth

of Pennsylvania. Any law, statute or other authority purporting to permit the recovery of

punitive damages in this case is unconstitutional, facially and as applied, to the extent that,

without limitation, it: (1) lacks constitutionally sufficient standards to guide and restrain

discretion in determining whether to award punitive damages and/or the amount, if any; (2) is

void for vagueness in that it failed to provide adequate advance notice as to what conduct will

result in punitive damages; (3) unconstitutionally may permit recovery of punitive damages

based conduct that complied with applicable law, or conduct that was not directed, or did not

proximately cause harm, to Plaintiff; (4) unconstitutionally may permit recovery of punitive

damages in an amount that is not both reasonable and proportionate to the amount of harm, if

any, to Plaintiff and to the amount of compensatory damages, if any; (5) unconstitutionally may

permit consideration of net worth or other financial information relating to Citizens; (6) lacks

constitutionally sufficient standards to be applied by the trial court in post-verdict review of any

punitive damages award; (7) lacks constitutionally sufficient standards for appellate review of

punitive damages awards; and (8) otherwise fails to satisfy Supreme Court precedent, including,

without limitation, Pacific Mutual Life Ins. Co. v. Haslip, 499 U.S. 1, 111 S.Ct. 1032 (1991);




                                                - 23 -
TXO Production Corp. v. Alliance Resources, Inc., 509 U.S. 443, 113 S.Ct. 2711 (1993); BMW

of North America, Inc. v. Gore, 517 U.S. 559, 116 S.Ct. 1589 (1996); and State Farm Ins. Co. v.

Campbell, 123 S.Ct. 1513 (2003).

        29.     Citizens reserves its right to amend and/or supplement this Answer and

Affirmative Defenses.

        WHEREFORE, Citizens requests entry of judgment in its favor and against Plaintiff, with

fees and costs taxed to Plaintiff.

                                        COUNTERCLAIM

        Defendant and Counterclaim Plaintiff, Citizens Financial Group, Inc. (“Citizens” or “the

Bank”), hereby asserts the following counterclaim against Plaintiff and Counterclaim Defendant,

Marco Contractors, Inc. (“Marco”):

                                             THE PARTIES

        1.      Citizens is a corporation organized under the laws of Delaware with a principal

place of business in Rhode Island.

        2.      Marco is a Pennsylvania corporation with its principal place of business at 100

Commonwealth Drive, Warrendale, PA 15086.

                                             JURISDICTION

        3.      This Court has jurisdiction over this Counterclaim pursuant to 28 U.S.C. § 1332.

        4.      This Court has personal jurisdiction over Marco because Marco is a Pennsylvania

limited liability company with its principal place of business in Warrendale, Pennsylvania.

        5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and (2) because

Marco resides in this district and Marco’s actions and omissions which gave rise to the claims

asserted herein occurred in this district.




                                                 - 24 -
                                              FACTS

          6.    At all times relevant to the facts alleged in Marco’s Complaint and those alleged

in this Counterclaim, the relationship between Citizens and Marco was controlled by a series of

agreements.

          7.    Among other things, these agreements described the relationship between the

parties and the manner in which services would be provided by Citizens to Marco, certified that

Citizens could rely on information provided to it by Marco and its authorized representatives,

including Sue O’Neill, delineated the limited circumstances under which Citizens could be held

liable with respect to any issues arising from the parties’ relationship, articulated duties owed by

Marco, and provided the circumstances under which Marco was required to indemnify Citizens

from any losses, including attorney’s fees and costs, arising from the parties’ relationship.

                               CONTROLLING AGREEMENTS

          8.    Marco entered into the Agreement for Cash Management Services and Service

Order (the “ACMS”), and the corresponding Cash Management Master Agreement (“CMAA”)

on or about February 20, 2007. True and correct copies of the ACMS and CMMA are attached

as Exhibits A and B, respectively.

          9.    The CMMA states that “Citizens shall be entitled to rely upon the accuracy of all

information and authorizations received from [Marco] or an Authorized Representative and the

authenticity of any signatures purporting to be of [Marco] or an Authorized Representative”. Ex.

B, ¶ 7.

          10.   Similarly, Marco agreed that “Citizens shall be entitled to rely on any notice or

other writing believed by it in good faith to be genuine and correct and to have been signed by

the individual purporting to have signed such notice or other writing.” Id.




                                               - 25 -
        11.     Marco further agreed in the CMAA that it would be “responsible for monitoring

all Services provided by Citizens, including each individual transaction processed by Citizens,

and to notify Citizens immediately of any errors within fourteen (14) calendar days after receipt

of any report, statement or other material containing or reflecting the error including an account

analysis statement.” Id., ¶ 8. Marco agreed that its own “failure to notify Citizens of an error

within [14 days] will relieve Citizens of any and all liability for the error.” Id.

        12.     The CMAA also provides that Marco “shall indemnify and hold Citizens harmless

from any and all liabilities, losses, damages, costs, and expenses of any kind…relating to or

arising out” of Marco’s failure to “observe and perform properly all of its obligations hereunder

or any negligent or wrongful act of [Marco] or any of its affiliates or subsidiaries” as well as any

services Citizens provided pursuant to the CMAA, “including, without limitation, any action

taken or not taken by Citizens in reasonable reliance upon information provided to Citizens by

Customer.” Id., ¶ 15.

        13.     In February of 2007, Marco executed and submitted to Citizens a Money Manager

GPS Service Request (the “Service Request”) which named Sue O’Neill as the System

Administrator, with “full authority to manage the Money Manager GPS System”. A true and

correct copy of the Service Request is attached as Exhibit C. Despite the fact that a “Dual

Control Feature” was available on the Service Request, Marco selected the “Standard Control

Feature” which provided O’Neill with independent authority to manage Marco’s account. See

id.

        14.     The Service Request further provided that Marco “certifies that it has authorized

each Individual designated above to exercise the full range of powers granted to their respective

positions (as such powers are set out in the Cash Management Services Terms and Conditions)”




                                                 - 26 -
and that Marco “hereby authorizes Citizens to provide each such individual with access to the

Money Manager GPS System commensurate with the access required to carry out the duties of

the position to which they have been appointed.” Ex C.

       15.     At all times since the opening of Marco’s accounts with Citizens, the primary

agreement controlling the relationship between Marco and Citizens has been the Business

Deposit Account Agreement (“BDAA”) and Business Signature Cards, which certify Marco’s

agreement to be bound by the BDAA “as amended by us from time to time.” A true and correct

copy of the current version of the BDAA, as amended, which became effective in May 2009 is

attached as Exhibit D.

       16.     Marco executed multiple Business Signature Cards in connection with the

accounts at issue in this litigation. Marco executed signature cards in September 2006 relating to

Accounts ending in x6873, x8405, and x8251, supplemental signature cards relating to Accounts

x8405 and x8251 in September 2014, and a signature card relating to Account x4484 and

supplemental signature cards relating to Accounts x6873, x8405, and x8251 in February 2019

(collectively, the “Accounts”). A compilation of true and correct copies of the Business

Signature Cards is attached as Exhibit E.

       17.     The September 2014 signature cards added O’Neill as an authorized signer of the

Accounts. Id. at 5, 8.

       18.     With respect to customer authorizations, the BDAA states that Citizens “may

conclusively rely upon written instructions from any of your officers.” See Ex. D (BDAA), at

¶ A.5. This section further provides that Citizens is “authorized to follow the directions of a

person having actual, implied or apparent authority to act on [Marco’s] behalf[.]” Id.




                                               - 27 -
       19.     Marco also agreed to “carefully review [its] account statement and each

transaction as soon as possible” and to notify Citizens of any errors, “including, without

limitation, unauthorized transactions, signatures or alterations” within 30 days of the date

Citizens sends, or otherwise makes available to Marco, the applicable account statement. Ex. D,

at ¶ B.26. Marco further agreed that its failure to notify Citizens of a potentially “incorrect,

altered, forged, unauthorized, or improperly paid” transaction “within 30 days after the statement

was sent or made available” would render Marco unable to “make any claim” against Citizens.

Id.

       20.     The BDAA provides that Citizens processes checks by automated means and does

not visually inspect all checks, and that Marco agreed that Citizens “do[es] not fail to exercise

ordinary care by using automated means to process [Marco’s] checks.” Id. The BDAA also

included a requirement for Marco to submit any stop payment requests in a timely, transaction-

specific manner, and to “describe the check by the exact account number, check number, and

amount of the check,” along with “any other information” Citizens reasonably requests to assist

in identifying the check.” Ex. D, at ¶ B.17.

       21.     In addition, the BDAA provides that Marco “agree[d] to indemnify and hold

[Citizens] harmless from and against Losses arising in connection with the services provided

under” the BDAA with the exception of those arising out of “gross negligence or willful

misconduct.” Id., at ¶ B.38.

       22.     Finally, pursuant to the BDAA, Marco “agree[s] to indemnify and hold [Citizens]

harmless from Losses arising out of actions taken or omitted in good faith by [Citizens] in

reliance upon instructions from [Marco].” Id. The BDAA explicitly states that Citizens is “not

responsible for any actions or omissions by any third party.” Id.




                                                - 28 -
       23.     In the same month that it added O’Neill to the Accounts’ signature cards

(September 2014), Marco also executed a General Deposit Resolution for Single Stockholder

Corporations. A true and correct copy of the Business Resolution is attached hereto as Exhibit

F.

       24.     Among other things, the Business Resolution authorized O’Neill to open deposit

accounts, “contract for any services offered by [Citizens]”, and submit instruments for deposit

and collection, and provided that Citizens is “authorized to accept such instruments . . . without

inquiry as to the circumstances of the endorsement or lack of endorsement,” to “make

withdrawals or transfers of funds” from Marco’s accounts, and to “conduct any and all other

lawful business” with Citizens. See Ex. F, at ¶ 2(a)-(g).

       25.     At all times relevant to the events alleged in the Complaint, the relationship

between Marco and Citizens was subject to Cash Management Terms & Conditions (the

“Terms”), which Citizens provided to Marco and which were incorporated into the other

Agreements signed by the parties. A true and correct copy of the version of the Terms effective

as of October 2019 is attached as Exhibit G (Terms). Prior versions of the Terms contain

substantively similar provisions to those cited herein and have been produced to Plaintiff by

Citizens. The Terms, Business Resolution, the BDAA, ACMS, and CMMA are collectively

referred to as the “Agreements”)

       26.     The Terms specified that Marco was “responsible for monitoring all Services

provided by Citizens, including each individual transaction processed by Citizens” and that

failure to notify Citizens of “any errors or discrepancies within fourteen” days would “relieve

Citizens of any and all liability for the error.” Ex. G, at 9.




                                                - 29 -
       27.      Marco also agreed to “require all persons in its employ or under its control to

whom a Security Device is disclosed to comply” with the Terms. Id. Marco agreed that it “shall

be solely responsible for ensuring compliance with any Security Procedures,” that “Citizens shall

have no liability for any losses sustained by [Marco] as a result of a breach of any Security

Procedures if Citizens has substantially complied” with those procedures and that it had received

information about the procedures and “agrees that they are commercially reasonable.” Id., at 10.

       28.      Finally, Marco further agreed to indemnify and hold Citizens harmless from and

against “any and all losses, liabilities, claims, damages, and expenses of any kind,” including

legal fees, “arising from or relating to any unauthorized use of Security Devices” as well as “any

failure by [Marco] to observe and perform properly all of its obligations hereunder or any

negligent or wrongful act of [Marco] or any of its affiliates or subsidiaries.” Id. at 11-12.

                               RELEASE OF MARCO CLAIMS

       29.      On June 30, 2015, Martin Smith (“Smith”), the founder, owner, and Chief

Executive Officer of Marco, signed a Modification Agreement to a Revolving Demand Note he

had executed in 2009 (“Modification”). A true and correct copy of the Modification is attached

as Exhibit H.

       30.      Among other things, the Modification included a release from Marco of any

claims against Citizens (the “Release”). The Release states that Marco “has no claim, set-off,

counterclaim, defense or other cause of action against [Citizens] including, but not limited to, a

defense of usury, any claim or cause of action at common law, in equity, statutory or otherwise,

in contract or in tort, for fraud, malfeasance, misrepresentation, financial loss, usury, deceptive

trade practice, or any other loss, damage or liability of any kind, including, without limitation,




                                                - 30 -
any claim to exemplary or punitive damages arising out of any transaction between [Marco] and

the Bank.” Ex. H (Modification), at § 2.2.

       31.     In the Release, Marco also agreed that “to the extent” any possible claim “may

exist or might hereafter arise based on facts known or unknown that exist as of this date,” such a

claim “is hereby expressly and knowingly waived and released by” Marco. Id.

       32.     In the Modification, Marco also agreed that it “shall pay to the Bank on demand

any and all costs and expenses (including, without limitation, reasonable attorneys’ fees and

disbursements, court costs, litigation and other expenses) incurred or paid by the Bank in

establishing, maintaining, protecting or enforcing any of the Bank’s rights or any of the

obligations owing by [the Marco] to the Bank. . . .” Id. § 2.3.

       33.     Moreover, Marco committed in the Modification to “indemnify, defend and hold

the Bank . . . harmless against any claim brought or threatened . . . by Marco . . . on account of

the Bank’s relationship with [Marco] . . . .” Id. § 2.4.

       34.     In 2019, Marco communicated to Citizens that it discovered O’Neill had been

abusing the authority Marco granted to her in order to embezzle funds from Marco’s accounts.

       35.     Upon information and belief, Marco enabled and/or acquiesced to O’Neill’s

embezzlement through its lack of care and/or oversight of O’Neill and its failure to comply with

the duties imposed on it by the Agreements.

       36.     On February 14, 2020, Marco filed the instant action against Citizens.

                                COUNT I: INDEMNIFICATION

       37.     Citizens incorporates all of the preceding paragraphs of its Answer, Affirmative

Defenses, and Counterclaims as though fully set forth herein.

       38.     The Agreements and Modification are valid contracts.




                                                - 31 -
        39.    As set forth above, the Agreements and Modification contain broad

indemnification provisions that require Marco to hold Citizens harmless and pay Citizens’

expenses with respect to disputes arising out of Citizens’ provision of services to Marco. See,

e.g., Ex. B, ¶ 15; Ex. D, at ¶ B.38; Ex. G, at 10-11; Ex. H § 2.3.

        40.    This action, which Marco initiated against Citizens and which relates to fraud

perpetrated on Marco by O’Neill, arises out of Citizens’ provision of services with respect to

Marco’s accounts. See generally Complaint.

        41.    As reflected in the Agreements, Citizens was at all times authorized to act upon

any instruction, direction, or endorsement provided by O’Neill, as an authorized representative

of Marco. See, e.g., Ex. B, ¶ 7; Ex. C; Ex. D (BDAA), at ¶ A.5; Ex. F, at ¶ 2(a)-(g); Ex. G, at 9-

10.

        42.    Marco never provided timely notice of any errors or disputes to Citizens in

accordance with the Agreements, see, e.g., Ex. B, ¶ 8; Ex. D, at ¶ B.26; Ex. G, at 9, or

otherwise. As such, Marco is barred from asserting any claims relating to transactions not timely

and properly disputed.

        43.    Pursuant to the Release, Marco waived any claims against Citizens that arose

prior to June 30, 2015, regardless of whether those claims where known or unknown as of that

date.

        44.    The fraud perpetrated by O’Neill was the result of Marco’s failure to adequately

monitor and oversee O’Neill’s actions as Controller.

        45.    Citizens has not engaged in any conduct that impairs any of its right to

indemnification.




                                               - 32 -
          46.    Citizens has at all times complied with all applicable duties owed to Marco,

whether under the Agreements, the Pennsylvania Commercial Code, or otherwise.

          47.    Citizens has incurred losses in connection with defending against the claims

Marco has asserted.

          48.    Citizens has incurred, since February 2020 – and continues to incur to this day –

substantial attorneys’ fees, court costs, mediation expenses, and other costs in order to defend

itself from the non-meritorious and frivolous claims asserted by Marco in this action and in

enforcement of its rights under the Agreements. As such, Citizens has incurred losses within the

meaning of the indemnification provisions of the Agreements and Modification.

          49.    Marco’s duty to indemnify has arisen because Citizens has not only incurred but

also paid attorneys’ fees, mediation expenses, and other costs and fees in connection with this

action.

          50.    These expenses are reasonable and necessary losses incurred by Citizens’ in

connection with this litigation.

          WHEREFORE, Counterclaim Plaintiff Citizens Financial Group, Inc. respectfully

requests judgment in its favor and against Counterclaim Defendant Marco Contractors, Inc.

pursuant to the indemnification provisions contained in the Agreement and Modification as

follows:

          a.     All attorneys’ fees and other litigation expenses incurred since the initiation of

this action;

          d.     Interest and such further damages and relief this Court may deem just and proper.




                                                 - 33 -
Dated: September 29, 2020       Respectfully submitted,


                                _/s/ Perry A. Napolitano_______________
                                Perry A. Napolitano
                                PA I.D. No. 56789
                                Justin J. Kontul
                                PA I.D. No. 206026
                                Reed Smith LLP
                                225 Fifth Avenue, Suite 1200
                                Pittsburgh, Pennsylvania 15222

                                Counsel for Citizens Financial Group, Inc.




                            - 34 -
                                 CERTIFICATE OF SERVICE
           The undersigned hereby certifies that a true and correct copy of the foregoing Answer,

Affirmative Defenses, and Counterclaim was filed electronically on this 29th day of September

2020. Notice of this filing will be sent by operation of the Court’s electronic filing system to all

parties indicated on the electronic filing receipt. Parties may access this filing through the

Court’s ECF System.




                                                   _/s/ Perry A. Napolitano_______________
                                                   Counsel for Citizens Financial Group, Inc.
